Case 13-08704        Doc 60     Filed 12/19/18     Entered 12/19/18 11:02:33          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-08704
         Claudette J Springs

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/05/2013.

         2) The plan was confirmed on 05/03/2013.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 10/09/2013, 08/08/2018.

         5) The case was completed on 10/16/2018.

         6) Number of months from filing to last payment: 67.

         7) Number of months case was pending: 69.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $7,700.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-08704       Doc 60         Filed 12/19/18    Entered 12/19/18 11:02:33                Desc         Page 2
                                                    of 4



 Receipts:

        Total paid by or on behalf of the debtor                $21,000.00
        Less amount refunded to debtor                               $0.00

 NET RECEIPTS:                                                                                    $21,000.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                  $3,500.00
     Court Costs                                                                $0.00
     Trustee Expenses & Compensation                                          $945.44
     Other                                                                    $856.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                  $5,301.44

 Attorney fees paid and disclosed by debtor:                      $0.00


 Scheduled Creditors:
 Creditor                                        Claim         Claim            Claim       Principal      Int.
 Name                                  Class   Scheduled      Asserted         Allowed        Paid         Paid
 BEAMER CARLON & CRAIGEN           Unsecured          12.00           NA              NA            0.00       0.00
 CAPITAL ONE AUTO FINANCE          Unsecured      8,923.58            NA              NA            0.00       0.00
 CHEST MEDICINE CONSULTANTS        Unsecured          14.70           NA              NA            0.00       0.00
 CITY OF CHICAGO DEPT OF FINANCE   Unsecured         122.00           NA              NA            0.00       0.00
 CITY OF CHICAGO DEPT OF FINANCE   Unsecured      2,000.00       1,281.00        1,281.00      1,038.33        0.00
 COMENITY BANK                     Unsecured      1,024.00            NA              NA            0.00       0.00
 COMPUTER CREDIT INC               Unsecured          55.42           NA              NA            0.00       0.00
 HINSDALE ORTHOPAEDIC ASSOC        Unsecured          11.50           NA              NA            0.00       0.00
 ICS COLLECTION                    Unsecured          73.10           NA              NA            0.00       0.00
 ILLINOIS DEPARTMENT OF HUMAN S    Unsecured            NA       1,545.39        1,545.39      1,252.64        0.00
 ILLINOIS DEPT OF REVENUE          Unsecured            NA          52.50           52.50          42.55       0.00
 ILLINOIS DEPT OF REVENUE          Priority          255.00        183.02          183.02        183.02        0.00
 ILLINOIS TOLLWAY                  Unsecured         630.00           NA              NA            0.00       0.00
 ILLINOIS TOLLWAY                  Unsecured         350.00           NA              NA            0.00       0.00
 ILLINOIS TOLLWAY                  Unsecured         212.00           NA              NA            0.00       0.00
 INTERNAL REVENUE SERVICE          Priority       8,390.00       6,130.00        6,130.00      6,130.00        0.00
 INTERNAL REVENUE SERVICE          Unsecured      3,704.95       5,780.95        5,780.95      4,685.83        0.00
 JEFFERSON CAPITAL SYSTEMS         Secured             0.00          0.00            0.00           0.00       0.00
 LABORATORY CORP OF AMERICA        Unsecured           4.60           NA              NA            0.00       0.00
 LABORATORY CORP OF AMERICA        Unsecured           7.90           NA              NA            0.00       0.00
 LABORATORY CORP OF AMERICA        Unsecured           5.80           NA              NA            0.00       0.00
 LCA COLLECTIONS                   Unsecured           3.30           NA              NA            0.00       0.00
 MUNICIPAL COLLECTION SERVICES     Unsecured         250.00        250.00          250.00        202.64        0.00
 PORTFOLIO RECOVERY ASSOC          Unsecured         481.00        482.16          482.16        390.82        0.00
 PORTFOLIO RECOVERY ASSOC          Unsecured         293.00        383.20          383.20        310.61        0.00
 RAC ACCEPTANCE                    Secured             0.00          0.00            0.00           0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-08704      Doc 60      Filed 12/19/18    Entered 12/19/18 11:02:33                  Desc       Page 3
                                                of 4



 Scheduled Creditors:
 Creditor                                    Claim           Claim         Claim        Principal       Int.
 Name                             Class    Scheduled        Asserted      Allowed         Paid          Paid
 RUSH OAK PARK HOSPITAL        Unsecured          51.00             NA           NA             0.00        0.00
 RUSH UNIVERSITY MEDICAL CTR   Unsecured           8.20             NA           NA             0.00        0.00
 RUSH UNIVERSITY MEDICAL CTR   Unsecured          27.50             NA           NA             0.00        0.00
 RUSH UNIVERSITY MEDICAL CTR   Unsecured           7.98             NA           NA             0.00        0.00
 SHORT TERM LOAN               Unsecured      1,900.00         1,803.83     1,803.83       1,462.12         0.00
 TIESENGA SURGICAL ASSOC       Unsecured         110.96             NA           NA             0.00        0.00
 UNIVERSITY FIDELITY CORP      Unsecured          72.00             NA           NA             0.00        0.00
 UNIVERSITY PATHOLOGISTS       Unsecured           8.80             NA           NA             0.00        0.00
 VILLAGE OF OAK PARK           Unsecured         100.00             NA           NA             0.00        0.00
 VILLAGE RADIOLOGY LTD         Unsecured          27.40             NA           NA             0.00        0.00
 WEST SUBURBAN MEDICAL CTR     Unsecured          49.13             NA           NA             0.00        0.00
 WEST SUBURBAN MEDICAL CTR     Unsecured          47.63             NA           NA             0.00        0.00
 WEST SUBURBAN MEDICAL CTR     Unsecured         334.13             NA           NA             0.00        0.00
 WESTLAKE HOSPITAL             Unsecured           3.35             NA           NA             0.00        0.00


 Summary of Disbursements to Creditors:
                                                             Claim            Principal                Interest
                                                           Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00                 $0.00               $0.00
       Mortgage Arrearage                                     $0.00                 $0.00               $0.00
       Debt Secured by Vehicle                                $0.00                 $0.00               $0.00
       All Other Secured                                      $0.00                 $0.00               $0.00
 TOTAL SECURED:                                               $0.00                 $0.00               $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00                  $0.00
        Domestic Support Ongoing                              $0.00              $0.00                  $0.00
        All Other Priority                                $6,313.02          $6,313.02                  $0.00
 TOTAL PRIORITY:                                          $6,313.02          $6,313.02                  $0.00

 GENERAL UNSECURED PAYMENTS:                          $11,579.03             $9,385.54                  $0.00


 Disbursements:

        Expenses of Administration                            $5,301.44
        Disbursements to Creditors                           $15,698.56

 TOTAL DISBURSEMENTS :                                                                        $21,000.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-08704        Doc 60      Filed 12/19/18     Entered 12/19/18 11:02:33            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/18/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
